BLD-044                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 22-2505
                                      ___________

                            UNITED STATES OF AMERICA

                                             v.

                                  TIMOTHY WALKER,
                                                   Appellant
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                        (D.C. Criminal No. 2-94-cr-00488-004)
                      District Judge: Honorable Petrese B. Tucker
                      ____________________________________

                  Submitted on Appellee’s Motion for Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   December 8, 2022

               Before: AMBRO, KRAUSE, and PORTER, Circuit Judges

                           (Opinion filed: December 29, 2022)
                                        _________

                                        OPINION *
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Timothy Walker appeals pro se from the District Court’s order denying his motion

for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Government has

filed a motion for summary affirmance. We grant the Government’s motion and will

summarily affirm the District Court’s judgment.

       In 1996, a jury in the Eastern District of Pennsylvania found Walker guilty of

conspiring and attempting to possess cocaine with intent to distribute. Applying an

armed career criminal sentencing enhancement, the District Court sentenced Walker to

480 months’ imprisonment followed by ten years of supervised release. He is presently

scheduled for release in November 2029.

       In November 2020, Walker filed the operative motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). In that motion, Walker argued that the COVID-

19 pandemic presented an extraordinary and compelling reason for relief, and that if he

were sentenced under the current sentencing regime, he would not qualify for an armed

career criminal sentencing enhancement. The Government opposed the motion and both

parties submitted supplemental briefs on the latter issue. The District Court denied

Walker’s motion, finding neither circumstance extraordinary or compelling. See ECF

No. 327 at p. 2 n.i. Walker timely appealed.

       We have jurisdiction under 28 U.S.C. § 1291. We review the denial of a motion

for compassionate release for abuse of discretion. See United States v. Pawlowski, 967

F.3d 327, 329-30 (3d Cir. 2020). We may take summary action if “no substantial

question is presented” in the appeal, 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6, and may



                                               2
affirm on any basis supported by the record, see Murray v. Bledsoe, 650 F.3d 246, 247

(3d Cir. 2011) (per curiam). 1

       The District Court properly exercised its discretion in finding that Walker did not

demonstrate “extraordinary and compelling” reasons for release. The crux of Walker’s

request for relief rested on his fear of contracting the COVID-19 virus and the prison’s

failure to curtail the spread of the virus. Walker, however, did “not allege any medical

condition or special risk factors” that rendered him susceptible to harm if he did contract

the virus. ECF No. 327 at p. 2 n.i. Moreover, as the District Court observed, “‘the mere

existence of COVID-19 in society and the possibility that it may spread [. . .] cannot

independently justify compassionate release.’” 2 Id. (quoting United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020)). Walker’s failure to point to any medical condition defeats

his claim for relief.




1
  Third Circuit Local Appellate Rule 27.4 provides that, absent a change in
circumstances, a motion for summary action should be filed before an appellant’s brief is
due. The Government moved for summary action after Walker’s brief was due. It
pointed to its uncertainty regarding the COVID-19 pandemic as a reason for the delay,
see C.A. No. 6 at p. 4 n.1, and requested leave to file its motion for summary action out
of time after receiving his brief raising meritless arguments. We grant that request.
2
  Although the District Court did not explicitly discuss the § 3553(a) factors in denying
his motion, see C.A. No. 5 at pp. 2, 10, we discern no error. As relevant here, a district
court may grant a motion for compassionate release only if extraordinary circumstances
exist and the § 3553(a) factors militate in favor of reduction. See 18 U.S.C. § 3582(c)(1).
The District Court exercised appropriate discretion in denying Walker’s motion based
solely on the extraordinary-circumstance determination.

                                             3
       In a supplemental filing submitted in the District Court, Walker argued that our

decision in United States v. Nasir, 17 F.4th 459 (3d Cir. 2021) (en banc), 3 invalidated his

armed career criminal sentencing enhancement. See ECF No. 307. The change in the

sentencing scheme, he maintained, presented an extraordinary circumstance for release.

Walker’s argument is foreclosed by United States v. Andrews, 12 F.4th 255, 260–61 (3d

Cir. 2021), cert. denied, 142 S. Ct. 1446 (2022). There, we held that neither the length of

a lawfully imposed sentence nor the non-retroactive changes in statutory sentencing law

establish extraordinary and compelling circumstances for release. Id. For that reason, we

agree with the District Court that Walker’s sentence under the current sentencing regime

is “immaterial” to his request for relief. ECF No. 327 at p. 2 n.i.

       Finally, we agree with the District Court that Concepción v. United States, 142 S.

Ct. 2389 (2022), does not provide Walker with a basis for relief either. In Concepción,

the Supreme Court clarified that courts may consider intervening changes in law when a

defendant is resentenced under the First Step Act. Id. at 2396. But Concepción did not

address the “threshold question” at issue here: “whether [Walker] has established an

‘extraordinary and compelling’ reason for release.” 4 See United States v. King, 40 F.4th



3
  In Nasir, we held that inchoate crimes (such as attempt and conspiracy offenses) no
longer qualify as predicate drug offenses to trigger an armed career criminal sentencing
enhancement. 17 F.4th at 469 n.10, 472.
4
   We also agree with the District Court that Walker’s remaining arguments – challenging
his sentence as excessive in comparison to those of his co-defendants who entered guilty
pleas, attacking his predicate offense based on actual innocence, and requesting relief in
light of his rehabilitative achievements – did not demonstrate that he was entitled to relief
in the context of a motion for compassionate release.
                                              4
594, 596 (7th Cir. 2022). Accordingly, we grant the Government’s motion and will

affirm the District Court’s judgment. 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.




                                            5